DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5 and 7-20 in the reply filed on 10/24/2022 is acknowledged. Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Restriction is FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2020 and 8/10/2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from canceled claim 6 and the scope of the protection sought is therefore unclear.  For purposes of furthering prosecution examiner interprets as dependent from claim 1.
Claim 12 recites the limitation "the handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is dependent to claim 1 which does not require a handle.  For purposes of furthering prosecution, examiner interprets a dependent to claim 9 in which a handle is introduced.
Claims 13 and 15 are rejected as being dependent to claim 12.
Claim 15 recites the limitation "the connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is dependent to claim 12 which does not require a connector.  For purposes of furthering prosecution, examiner interprets a dependent to claim 14 in which a connector is introduced.
Claim 18 recites the limitation “its twist function" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The rejection may be overcome by replacing with “a twist function”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2009/0004618 A1) in view of Li et al (CN 103735299-A).
Regarding claim 1, Oda discloses an orthodontic hand tool for use with a self-ligating orthodontic bracket. The tool comprises an elongate shaft (handle) (132) and a tip (blade (138) with a tip (144)) projecting from the elongate shaft (handle) [0007] and FIG 18.  
Oda differs from the claimed tool in that it teaches the tip (blade) may be metal [0079] and does not teach the tip (blade) comprises a ceramic material.  
However, Li teaches replacement of a metal blade in medical tools with a ceramic blade because the material is more corrosion resistant, wear -resistant, and non-contaminating. 
Therefore, since the tool of Oda is used in an orthodontic operation which may be considered medical and would be subject to corrosion and wear and is inserted into the mouth thereby making non-contamination important, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the metal blade of Oda with a ceramic material to provide a more corrosion resistant, wear-resistant, and non-contaminating blade for the tool.
Regarding claims 2-3, Oda and Li teach all the limitations of claim 1 and Li teaches the ceramic material may be zirconia or alumina.
Regarding claim 8, Oda and Li teach all the limitations of claim 1 and Oda further teaches the blade is tapered (FIG 18).
Regarding claim 9,  Oda and Li teach all the limitations of claim 1 and Oda further teaches the tool comprises a handle (132) (FIG 18). 
Regarding claim 10,  Oda and Li teach all the limitations of claim 9 and Oda further teaches the tool handle may comprise a different material from the blade [0079].
Regarding claim 11,  Oda and Li teach all the limitations of claim 10 and Oda further teaches the tool handle may be formed from a cured polymer resin (plastic).
Regarding claim 12, Oda and Li teach all the limitations of claim 1 and Oda further teaches the tool comprises a closing end (50) with grooves that engage the arch wire (wire features) [0059]. 
Regarding claims 14 and 15,  Oda and Li teach all the limitations of claim 8 (and claim 12) and further teaches the functional features are connected to the handle by posts (peg or pin connectors).
Regarding claim 16, Oda and Li teach all the limitations of claim 9 and further teaches a second section (54) of the closing mechanism which can be positioned to contact the moveable member (closing lever) (FIG 11A and similar feature on FIG 18).
Regarding claims 13 and 17,  Oda and Li teach all the limitations of claims 12 and 16 and as indicated above teaches the tips may be made of metal.
Oda differs from the claimed tool in that it teaches the closing mechanism may be metal [0079] and does not teach the closing end comprises a ceramic material.  
However, Li teaches replacement of a metal tool end in medical tools with a ceramic tool end because the material is more corrosion resistant, wear -resistant, and non-contaminating.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Therefore, since the tool of Oda is used in an orthodontic operation which may be considered medical and would be subject to corrosion and wear and is inserted into the mouth thereby making non-contamination important, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the wire features and closing lever tip of Oda with a ceramic material to provide a more corrosion resistant, wear -resistant, and non-contaminating blade for the tool.
Regarding claim 18, Oda and Li teach all the limitations of claim 1 and although not explicitly stated, the blade being made of the same zirconia and or alumina material would be expected to retain a twist function for at least 500, 1,000, 2,000, 3,000, 4,00, 5,000, 6,000, 7,000, or 8,000 cycles.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property, is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claim 19, Oda and Li teach all the limitations of claim 1 and the limitation “wherein the blade is sintered at a temperature of less than or equal to 1550 °C, less than or equal to 1525 °C, less than or equal to 1500 °C, less than or equal to 1475 °C, less than or equal to 1450 °C, less than or equal to 1425 °C, or less than or equal to 1400 °C” is a product by process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 1 and 20, Oda discloses an orthodontic hand tool for use with a self-ligating orthodontic bracket. The tool comprises a tip (blade) (16a) with a tip wherein the tip includes a recess [0021] and FIG 7.  
Oda differs from the claimed tool in that it teaches the tip (blade) may be metal [0079] and does not teach the tip (blade) comprises a ceramic material.  
However, Li teaches replacement of a metal blade in medical tools with a ceramic blade because the material is more corrosion resistant, wear -resistant, and non-contaminating. 
Therefore, since the tool of Oda is used in an orthodontic operation which may be considered medical and would be subject to corrosion and wear and is inserted into the mouth thereby making non-contamination important, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the metal blade of Oda with a ceramic material to provide a more corrosion resistant, wear -resistant, and non-contaminating blade for the tool.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2009/0004618 A1) in view of Li et al (CN 103735299-A) further in view of Burger et al (WO 2008/040815 A1).
Regarding claims 4 and 5, Oda and Li teach all the limitations of claim 3 as set forth above including the use of zirconia and alumina as the ceramic material.  
Oda in view of Li does not teach the use of ZrO2-3Y or ZrO2-3Y-20% Al2O3.
However, Burger teaches the use of zirconia at 98 – 50 volume % with 3 mol% yttria and 2-50 volume % alumina (abstract) which overlaps the claimed compositions of ZrO2-3Y and ZrO2-3Y-20% Al2O3 and teaches the use of this material for dental tool applications due to its high mechanical strength, high fracture toughness, and wear resistance (p 5 lines 6, 7, and 18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a composition as taught by Burger with a composition overlapping the instant claimed composition of ZrO2-3Y or ZrO2-3Y-20% Al2O3 to provide a ceramic composition with high mechanical strength, high fracture toughness, and wear resistance which would be of benefit in such a tool.

Claims 4 and 5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2009/0004618 A1) in view of Li et al (CN 103735299-A) further in view of Hirota et al (US 2017/0362129 A1).
Regarding claims 4 and 5, Oda and Li teach all the limitations of claim 3 as set forth above including the use of zirconia and alumina as the ceramic material.  
Oda in view of Li does not teach the use of ZrO2-3Y or ZrO2-3Y-20% Al2O3.
However, Hirota teaches a composition comprising a Y.sub.2O.sub.3 partially stabilized ZrO.sub.2—Al.sub.2O.sub.3-based powder having a molar ratio (mol %) of zirconia (ZrO.sub.2) and yttria (Y.sub.2O.sub.3) of from 96.5:3.5 to 97.5:2.5 and a mass ratio (mass %) of zirconia containing yttria and alumina (Al.sub.2O.sub.3) of from 85:15 to 75:25; which is 2.5 to 3.5 mol% yttria stabilized zirconia with 15-25 mass% alumina [0015] overlapping the instant claimed compositions of ZrO2-3Y or ZrO2-3Y-20% Al2O3.  Hirota teaches it for dental applications where high strength and high toughness are required [0093].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a composition as taught by Hirota with a composition overlapping the instant claimed composition of ZrO2-3Y or ZrO2-3Y-20% Al2O3 to provide a ceramic composition with high strength and high fracture toughness, which would be of benefit in such a tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784